FILED

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA SEP 2 3 20“
Clerk, U.S. District and

Bankruptcy Courts
Carol Murphy, )
Plaintiff, )
V. 3 Civil Action No. / y " /6
U.S. Government et (11., )
Defendants. ;
MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiff s pro se complaint and
application to proceed in forma pauperis. The Court will grant plaintiff’s application and
dismiss the complaint for lack of subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3)
(requiring the court to dismiss an action “at any time” it determines that subject matter
jurisdiction is wanting).

Plaintiff is a resident of New Sharon, Maine. She sues the United States and the State of
Maine, including two of its departments, for monetary damages. The prolix complaint appears to
stem from various criminal and civil court proceedings in Maine. See Compl. at 3—9.

Under the doctrine of sovereign immunity, the United States is subject to suit only upon
consent, which must be clear and unequivocal. United States v. Mitchell, 445 U.S. 535, 538
(1980) (citation omitted); see Lane v. Pena, 518 US. 187, 192 (1996) (the United States may be
sued only upon consent “unequivocally expressed in statutory text[.]”). The Federal Tort Claims

Act (“FTCA”), 28 U.S.C. §§ 1346, 2671-80, provides a limited waiver of the sovereign’s

immunity for money damages “under circumstances where the United States, if a private person,

1

would be liable to the claimant in accordance with the law of the place where the act or omission
occurred.” Id., § l346(b)(1). To the extent that the complaint presents a potential claim under
the FTCA, jurisdiction is wanting because plaintiff has not indicated that she has exhausted her
administrative remedies by "ﬁrst present[ing] the claim to the appropriate Federal agency. . . .,"
28 U.S.C. § 2675, and this exhaustion requirement is jurisdictional. See Abdurrahman v.
Engstrom, 168 Fed.Appx. 445, 445 (DC. Cir. 2005) (per curiam) (afﬁrming the district court’s
dismissal of unexhausted FTCA claim “for lack of subject matter jurisdiction”); accord Simpkins
v. District ofColumbia Gov’t, 108 F.3d 366, 371 (DC. Cir. 2007).

Similarly, the Eleventh Amendment to the US. Constitution immunizes a state from suit
in federal court, unless immunity is waived.1 It is long established that this amendment applies
equally to suits brought by citizens against their own states. See Edelman v. Jordan, 415 US.
651, 662-63 (1974); Hans v. Louisiana, 134 US. 1, 13-15 (1890). The complaint reveals no

such waiver. Hence, this case will be dismissed. A separate Order accompanies this

Memorandum Opinion.

    

United States District Ju ge

DATE: September / ,2014

I The amendment provides in pertinent part: "[t]he judicial power of the United States shall not

be construed to extend to any suit in law or equity, commenced or prosecuted against one of the
United States by Citizens of another State." US. Const. amend. XI.

2